                                                            CASE 0:21-cv-00543-MJD-TNL Doc. 22-5 Filed 03/08/21 Page 1 of 4


                  2021                       TECHNOLOGY STEWARDSHIP AGREEMENT
                                             (Limited Use License)
                                                                                                                                                                                                               Form Number
                                                                                                                                                                                                             21000001
             Please mail this signed 2021 Technology Stewardship Agreement to: DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC 28222-1679
                                            FOR FASTER AGREEMENT APPROVAL, COMPLETE THE FORM ELECTRONICALLY AT AGCELERATE.COM.


                                                                                         GROWER INFORMATION (please print)
Please complete this section. To sign this Technology Stewardship Agreement ("TSA" or the                                      or entities from obtaining this limited-use license or accessing Seed. Your name must be filled in
"Agreement") you must be the operator/grower for all fields that will grow plants from Seed (as                                and must match the signature below. This Agreement becomes effective if and when Bayer issues
defined below). You represent that you have full authority to and do hereby bind to this Agreement                             the Grower a license number from Bayer’s headquarters in St. Louis, Missouri. Bayer does not
(as defined below) yourself and all entities for which you obtain Seed ("Grower"), and that Bayer                              authorize seed dealers or seed retailers to issue a license of any kind for Bayer Technologies
CropScience LP ("Bayer") or a court has not barred any of those individuals                                                    (as defined below).


Grower’s Full Legal Name (First/Middle/Last)          Dr.     Mr.      Mrs.     Ms.      Suffix (Sr, Jr, II, III)              Farm Business Name


Grower’s Mailing Address                                                                                                       Farm Physical Address


Grower’s City                                                                    State           Zip                           Farm City                                                                           State         Zip


Office Phone (include area code)                              Fax (include area code)                                          Last Four of Social Security #                 Role:          Operator           Owner/Operator            Farm Manager
                                                                                                                               XXX-XX-
                                                                                                                                                                                             Other
Cell Phone (include area code)                                Email



                           If the above information changes, Grower agrees to promptly update this information via AgCelerate.com or by calling 1-866-99BAYER, option 3.

                                                                                                            SEED SUPPLIERS
Business Name                                                                                                                        Area Code          Phone


City                                                                             State           Zip



Business Name                                                                                                                        Area Code          Phone


City                                                                             State           Zip




This Technology Stewardship Agreement ("Agreement") is entered into between you (Grower) and Bayer and                         b To obtain and read before planting and strictly follow the applicable requirements of this Agreement, the Technology
consists of the terms on this page and on the reverse side of this page and any applicable Riders.                               Use Guide (“TUG”) and, if applicable, the appropriate Insect Resistance Management Grower Guide (“IRM Grower
                                                                                                                                 Guide”), as each may be unilaterally amended by Bayer from time to time, which TUG and IRM Grower Guide are
This Agreement grants Grower a limited license to use the following technologies and products in accordance with the
                                                                                                                                 incorporated into and are a part of this Agreement, and to read before planting and strictly follow the requirements of
terms of this Agreement:
                                                                                                                                 the applicable seed bag and/or tag; to implement an Insect Resistance Management (“IRM”) program, if applicable;
Canola Products                           VT Triple PRO® Corn                       Bollgard® 3 ThryvOn™ with                    and to cooperate and comply with these and any additional IRM/Integrated Pest Management (“IPM”) programs
Roundup Ready® Spring Canola              DroughtGard® Hybrids with                   XtendFlex® Technology**                    Bayer communicates or makes available to Grower. Further, Grower acknowledges that compliance with the foregoing
Roundup Ready® Winter Canola                VT Triple PRO® Corn                     XtendFlex® Cotton                            stewardship requirements is a fundamental term of this Agreement, and Grower may lose its limited use license to use
TruFlex™ Canola with                      VT Triple PRO® RIB Complete®              Soybean Products                             these products if Grower fails to comply with this Agreement, including by failing to follow the IRM program required
  Roundup Ready® Technology                 Corn Blend                              Roundup Ready 2 Xtend® Soybeans              by this Agreement. Bayer further advises Grower to follow the recommendations and best management practices
TruFlex™ Canola with                      DroughtGard® Hybrids with VT Triple       Roundup Ready 2 Yield® Soybeans              provided in the TUG, IRM Grower Guide and seed bag and/or tag. Grower may obtain additional copies of the TUG or
  Roundup Ready® and LibertyLink®           PRO® RIB Complete® Corn Blend           Vistive® Gold Soybeans with                  IRM Grower Guide or IPM information by contacting Bayer at 1-866-99BAYER or by going to tug.bayer.com.
  Technologies*                           Trecepta® Corn                              Roundup Ready 2 Yield®                   c To pay all applicable royalties and fees for the use of the Bayer Technologies and applicable fees due Bayer that are
DEKALB® LibertyLink® Canola*              Trecepta® RIB Complete® Corn Blend          Technology                                 part of, or associated with the Seed purchase price or that are invoiced for the Seed. If Grower fails to pay Bayer or any
Corn Products                             SmartStax® Corn                           XtendFlex® Soybeans                          Bayer affiliates for costs of Seed, Bayer Technologies, and/or royalties, Grower agrees to pay Bayer default late fees at
Roundup Ready® Corn 2                     SmartStax® RIB Complete® Corn Blend
                                                                                    Wheat Products                               the rate of 18% per annum (or the maximum allowed by law, whichever is less) plus reasonable attorneys’ fees, court
DroughtGard® Hybrids with                 Performance Series® Sweet Corn
                                                                                    WestBred® Single Use                         costs and all other costs of collection. Bayer or any affiliate has the right of set-off.
  Roundup Ready® Corn 2                   Cotton Products                             Wheat Varieties
DroughtGard® Hybrids with                 Bollgard II® Cotton                                                                  d To use Seed solely for a single planting of a commercial crop in the United States.
  VT Double PRO® Corn                     Bollgard II® with Roundup Ready®                                                     e Not to transfer any Seed to any other person or entity for planting, and not to export any Seed.
VT Double PRO® Corn                         Flex Cotton
                                                                                                                               f Not to save or clean any crop produced from Seed for planting, and not to supply Seed produced from Seed to anyone
VT Double PRO® RIB Complete®              Roundup Ready® Flex Cotton
                                                                                                                                 for planting. Except to the extent specifically permitted by a valid TSA, the planting of any crop or Seed produced from
  Corn Blend                              Bollgard II® XtendFlex® Cotton
                                                                                                                                 Seed shall constitute infringement of Bayer’s U.S. patents and/or those of its affiliates and breach of this Agreement.
DroughtGard® Hybrids with VT Double       Bollgard® 3 XtendFlex® Cotton
  PRO® RIB Complete® Corn Blend                                                                                                g Not to plant and/or clean Seed for seed production unless, and only if, Grower has entered into a valid, written
                                                                                                                                 Seed production agreement with a seed company that is licensed by Bayer to produce Seed (a “Licensee”), which
This Agreement also grants Grower a limited license to use Bayer patented germplasm and Bayer Plant Variety Protection           agreement requires Grower to either physically deliver to the Licensee, sell for non-seed purposes or use for non-
rights and any future seed technologies developed, licensed or owned by Bayer that are made available to Grower as well          seed purposes all of the Seed produced; and not to purchase or otherwise obtain from the Licensee any of the Seed
as the above listed technologies and products (“Bayer Technologies”). Seed containing Bayer Technologies is referred to          produced unless, after physical delivery by Grower to the Licensee, that Seed has been conditioned, packaged and
herein as “Seed”. The licensed U.S. patents, and/or Plant Variety Protection (“PVP”) certificates and/or WestBred® single        delivered by the Licensee to Grower in the same manner as Seed sold by the Licensee to growers who have not
use wheat varieties for Bayer Technologies can be found at the following web page: www.monsantotechnology.com                    entered into a Seed production agreement.
and/or on the product label.
                                                                                                                               h Not to plant any Seed, or any Seed produced from Seed, for crop breeding, research, molecular analysis or generation
This Agreement includes an Alfalfa Rider and a Sugarbeet Rider, attached hereto, which is between Grower                         of herbicide or other registration data. Grower may not conduct research on Grower’s crop produced from Seed other
and Forage Genetics International, LLC (“FGI”) and KWS SAAT SE & Co. KGaA (“KWS”), respectively. The Alfalfa                     than to make agronomic comparisons and conduct yield testing for Grower’s own use. Bayer makes available separate
Rider grants Grower a limited license to use Roundup Ready® Alfalfa and HarvXtra® Alfalfa with Roundup Ready®                    license agreements to academic institutions for research.
Technology. The Sugarbeet Rider grants Grower a limited license to use Roundup Ready® Sugarbeets.
                                                                                                                               i To use on crops containing any Bayer Technologies only pesticides labeled for such use and follow current label
This Agreement also contains Grower’s stewardship responsibilities and requirements associated with the use of Seed
                                                                                                                                 
                                                                                                                                 directions. BAYER DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR RECOMMENDATIONS CONCERNING
and Bayer Technologies. In addition, this Agreement provides that any Cotton-related claims by Grower are subject                THE USE OF PRODUCTS MANUFACTURED OR MARKETED BY COMPANIES OTHER THAN BAYER, INCLUDING BUT NOT
to binding arbitration, as described in Section 4e.                                                                              LIMITED TO THOSE THAT ARE LABELED FOR USE IN CROP(S) CONTAINING BAYER TECHNOLOGIES. BAYER SPECIFICALLY
*For canola products containing the LibertyLink® trait, Grower must hold a valid and current BASF Grower Technology              DISCLAIMS ALL RESPONSIBILITY FOR THE USE OF THESE PRODUCTS IN CROP(S) CONTAINING BAYER TECHNOLOGIES.
Agreement (BGTA) before Grower purchases such products. Product names may change.                                                ALL QUESTIONS AND COMPLAINTS ARISING FROM THE USE OF PRODUCTS MANUFACTURED OR MARKETED BY OTHER
                                                                                                                                 COMPANIES, OR THE IMPACT TO BAYER TECHNOLOGIES FROM THE USE OF SUCH PRODUCTS, SHOULD BE DIRECTED TO
**This product is not currently available for commercial sale or commercial planting. Commercialization is dependent
                                                                                                                                 THOSE OTHER COMPANIES.
on multiple factors, including the successful conclusion of the regulatory process.
                                                                                                                               j To accept and continue the obligations of this Agreement on any new land purchased or leased by Grower that has
1. GROWER AGREES:                                                                                                                Seed planted on it by a previous owner or possessor of the land; and to timely notify in writing purchasers or lessees
 a To acquire Seed only from authorized seed companies in the United States with technology license(s) from Bayer for            of land owned by Grower that has Seed planted on it that the Bayer Technologies are subject to this Agreement and
   the applicable Bayer Technologies or from a licensed company’s dealer authorized to sell such licensed Seed in the            they must have or obtain their own Technology Stewardship Agreement to harvest, use, sell, or otherwise transfer the
   United States.                                                                                                                harvested crop.




                                                                                      [The Agreement continues on the reverse side of this page.]

GROWER SIGNATURE
AND DATE REQUIRED
                                               Name
                                                                                                            ATTACHMENT 5
                                                                                              Distribution: White to Bayer, Yellow to Dealer, Pink to Grower
                                                                                                                                                                                           Date
                                                                                  CASE 0:21-cv-00543-MJD-TNL Doc. 22-5 Filed 03/08/21 Page 2 of 4
k To keep and provide Bayer and its representatives following Bayer’s actual (or attempted) oral communication, and                                                              g Governing Law: This Agreement and the parties’ relationship shall be governed by the laws of the State of
  no later than seven (7) days after the date of its written or electronic request:                                                                                                Missouri and the United States (without regard to the choice of law rules).
   1. copies of all records, receipts, or other documents that could be relevant to Grower’s performance of this                                                                 h Waiver: The failure of Bayer or any owners of patents or PVPs to exercise one or more of its rights under this
       
      Agreement, including but not limited to Summary Acreage History Report, Producer Farm Data Report, Form 578                                                                  Agreement on one or more occasions shall not be deemed a waiver on the part of Bayer or such patent or PVP
      (producer print), Farm and Tract Detail Listing and corresponding aerial photographs, Risk Management Agency                                                                 owner to exercise such right(s) on any subsequent occasion.
      claim documentation, and grower/dealer/retailer/applicator records for Seed and chemical purchases and
                                                                                                                                                                                     i Entire Agreement: This Agreement, along with provisions in the TUG, IRM Grower Guide, and/or on the seed bag
      applications and all documentation required on the chemistry product label or by government regulation; and
                                                                                                                                                                                       and/or tag, all of which are hereby expressly incorporated into this Agreement, encompasses the entire agreement
   2. the identity of, and access to, land farmed by or at the direction of Grower (including refuge areas) and bins,                                                                  of the parties, and supersedes all previous understandings and agreements between the parties, whether oral
       
      wagons, or seed storage containers used or under the control or direction of Grower, for purposes of examining                                                                   or written. Grower also agrees that such provisions (the terms, warranties, and disclaimers and limitations as to
      and taking samples of crops, crop residue or seeds located therein.                                                                                                              warranties, damages, and remedies) are terms and conditions of sale and cannot be modified or amended at any
                                                                                                                                                                                       time except in writing signed by Bayer.
l To allow Bayer to obtain Grower’s internet service provider records to validate Grower’s electronic signature,
  if applicable.                                                                                                                                                                 j Privacy: Bayer and its affiliates may collect, use and disclose personal information, including the Grower
                                                                                                                                                                                   Information provided on Page 1 and any information related to the performance of this Agreement, such as
m To promptly notify Bayer if any Grower Information provided to Bayer herein changes.
                                                                                                                                                                                   information about the use of Bayer products and services, preferences and feedback, and any communications
n To direct crops or material produced from Seed only to appropriate grain handlers and/or markets to prevent                                                                      with Bayer, to assist Bayer in establishing and maintaining a business relationship with Grower, including, for
  movement to markets where the grain has not yet received regulatory approval for import and to notify such                                                                       example, to: (i) better understand Grower’s needs and preferences; (ii) enable Bayer to operate and manage its
  grain handlers that its crop has not yet received that approval. Grower acknowledges that any crop or material                                                                   businesses and operations (including research and development of new and existing products and services and
  produced from Seed can only be exported to, or used, processed or sold in countries where all necessary regulatory                                                               offering incentives to retailers to make products and services available); and (iii) periodically send marketing
  approvals have been granted, and Grower purchases the Seed with that knowledge.                                                                                                  materials, news/updates, and other information about certain products, services, events, and other matters that
o To allow Bayer to obtain Seed and chemical transaction data from any dealer from which Grower purchases                                                                          may be of interest to you. For more information about how Bayer handles personal information, please read Bayer’s
  Seed for purposes of verifying compliance with this Agreement and reporting sales of Seed in accordance with                                                                     Privacy Statement, which may be updated from time to time in accordance with its terms, at
  this Agreement.                                                                                                                                                                  www.cropscience.bayer.us/privacy-statement.
                                                                                                                                                                                4. GROWER CLAIMS AND REMEDIES:
2. GROWER RECEIVES:




                                                                                                                                                                                      
                                                                                                                                                                                a Notice requirement: As a condition precedent to Grower or any other person with an interest in Grower’s crop
 a A limited use license to purchase and to plant Seed pursuant to the terms of this Agreement in the United States of




                                                                                                                                                                                 
                                                                                                                                                                                   asserting any claim, action, or dispute against Bayer and/or any seller of Seed regarding performance or non-
   America, comprised of the 50 states and the District of Columbia, except in any state or county where the products
                                                                                                                                                                                   performance of Bayer Technologies or Seed, Grower must provide a written, prompt, and timely notice to Bayer
   do not have all the necessary approvals and to apply labeled glyphosate, dicamba or glufosinate herbicides
                                                                                                                                                                                   (regarding performance or non-performance of the Bayer Technologies and to the seller of any Seed (regarding
   over the top of crops as applicable, unless otherwise restricted by law. Bayer (or the respective licensor) retains
                                                                                                                                                                                   performance or non-performance of the Seed) within sufficient time to allow an in-field inspection of the crop(s)
   ownership of the Bayer Technologies owned by it, including the gene technologies and varieties. These licenses do
                                                                                                                                                                                   about which any controversy, claim, action, or dispute is being asserted. For the Bayer Technologies, notice will
   not authorize Grower to plant Seed in the United States that has been purchased in another country
                                                                                                                                                                                   be timely only if it is delivered 15 days or less after Grower first observes the issue(s) regarding performance or
   or plant Seed in another country that has been purchased in the United States.
                                                                                                                                                                                   non-performance of the Bayer Technologies. For Seed, notice must be brought by the earlier of: (1) any expiration
b A limited use license under applicable U.S. patents (other than the Dow AgroSciences Patent Rights) to use Bayer                                                                 date for any seed treatment, seed enhancement, inoculant, or other non-inoculant biological product sold with
  Technologies subject to the conditions listed in this Agreement, and with respect to alfalfa and/or sugarbeet                                                                    or applied to the Seed or identified on the Seed’s tag or placard card; or (2) two years after the Seed’s purchase
  Seed, the conditions listed in the Alfalfa Rider and/or Sugarbeet Rider. Dow AgroSciences LLC and Agrigenetics,                                                                  date. Within that time period, all Seed claims must be presented to the seller within 30 days after the condition
  Inc. (collectively “Dow AgroSciences”) licenses Grower under its applicable U.S. patents (the “Dow AgroSciences                                                                  or event giving rise to the claim is discovered or should have been discovered, or prior to the harvest of the crop,
  Patent Rights”) to use Dow AgroSciences’ Event TC1507 and Event DAS 59122-7 to the extent either is present in                                                                   whichever comes first. The notice shall include a statement setting forth the nature of the claim, name of the Bayer
  any SmartStax® Seed obtained by Grower pursuant to this Agreement, with Bayer being authorized to act on Dow                                                                     Technologies, and Seed hybrid or variety. Grower must deliver the notice to DRC Data Services, Attn: AgCelerate
  AgroSciences’ behalf for this Agreement, subject to the conditions listed in this Agreement.                                                                                     Agreements, PO Box 221679, Charlotte, NC 28222-1679.
c A limited use license to prepare and apply on glyphosate-tolerant soybean, cotton, or canola crops (or have                                                                    b Limited Warranty and Disclaimer of Warranties: Bayer warrants the Bayer Technologies licensed hereunder
  others prepare and apply) tank mixes of, or to sequentially apply (or have others sequentially apply), glyphosate                                                                only to the extent specifically set forth on the seed bag and/or tag, and warrants that the Bayer Technologies
  herbicides labeled for use on those crops with quizalofop, clethodim, sethoxydim, fluazifop, and/or fenoxaprop                                                                   licensed hereunder will perform only as specifically set forth in the TUG when used in accordance with directions.
  labeled for use on those crops to control volunteer corn with Roundup Ready® 2 Technology in Grower’s crops for                                                                  This warranty applies only to Bayer Technologies contained in planting Seed that has been purchased from Bayer
  the 2021 growing season. However, neither Grower nor a third party may utilize any type of co-pack or premix of                                                                  and seed companies licensed by Bayer or the seed company’s authorized dealers or distributors. EXCEPT FOR
  glyphosate plus one or more of the above-identified active ingredients in the preparation of a tank mix for use on                                                               THE EXPRESS WARRANTIES IN THE LIMITED WARRANTY SET FORTH ABOVE, BAYER MAKES NO OTHER WARRANTIES
  glyphosate tolerant soybean, cotton, or canola crops.                                                                                                                            OF ANY KIND, AND DISCLAIMS ALL OTHER WARRANTIES, WHETHER ORAL OR WRITTEN, EXPRESSED OR IMPLIED,
                                                                                                                                                                                   INCLUDING ANY WARRANTY OF THE NON-INFRINGEMENT OF THIRD PARTY PATENTS AND IMPLIED WARRANTIES
3. GENERAL TERMS:                                                                                                                                                                  OF MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE. FOR SEED, THIS WARRANTY IS VOID IF THE SEED
a Term: This Agreement will remain in effect until either Grower or Bayer chooses to terminate the Agreement,                                                                      PURCHASER: (A) APPLIES OR AUTHORIZES A THIRD PARTY TO APPLY ANY SEED ENHANCEMENT, SEED TREATMENT,
   as provided below.                                                                                                                                                              OR SEED COATING (WHETHER CHEMICAL OR BIOLOGICAL) TO THE SEED THAT BAYER HAS NOT RECOMMENDED
b Modification: Bayer may unilaterally revise the terms and conditions of this Agreement, including the TUG, IRM                                                                   OR APPROVED; (B) ALLOWS A THIRD PARTY WHO BAYER HAS NOT AUTHORIZED OR APPROVED TO APPLY ANY
  Grower Guide, or seed bag, label and/or tag incorporated herein, from time to time. Grower shall verify the currently                                                            SEED ENHANCEMENT, SEED TREATMENT, OR SEED COATING (WHETHER CHEMICAL OR BIOLOGICAL) TO THE SEED,
  effective terms of this Agreement at least annually before February 1 at agcelerate.com. Bayer will notify Grower of                                                             WHETHER OR NOT BAYER HAS RECOMMENDED OR APPROVED THE SEED ENHANCEMENT, SEED TREATMENT, OR SEED
  any amended terms. If Grower has provided Bayer an e-mail address in conjunction with this Agreement, Bayer may                                                                  COATING; OR (C) REPACKAGES OR ALLOWS A THIRD PARTY BAYER HAS NOT AUTHORIZED TO REPACKAGE THIS SEED.
  send Agreement amendments and new stewardship information to Grower by e-mail or mail. Grower’s continued                                                                      c Grower’s Exclusive Limited Remedy: THE EXCLUSIVE REMEDY OF GROWER AND THE LIMIT OF THE LIABILITY OF
  use of Bayer Technologies after receipt of any amended terms and/or the posting of amended terms at agcelerate.                                                                  BAYER OR ANY SELLER FOR ANY AND ALL LOSSES, INJURY OR DAMAGES RESULTING FROM THE USE OR HANDLING
  com constitutes Grower’s agreement to be bound by the amended terms of this Agreement.                                                                                           OF SEED (INCLUDING CLAIMS BASED IN CONTRACT, NEGLIGENCE, PRODUCT LIABILITY, STRICT LIABILITY, TORT,
                                                                                                                                                                                   OR OTHERWISE) SHALL BE THE PRICE PAID BY GROWER FOR THE QUANTITY OF THE SEED INVOLVED OR, AT THE
c Transferability: Grower may not transfer its rights or obligations to anyone else without the written consent of
                                                                                                                                                                                   ELECTION OF BAYER OR THE SEED SELLER, THE REPLACEMENT OF THE SEED. IN NO EVENT SHALL BAYER OR ANY
  Bayer. If Grower’s rights or obligations are transferred with Bayer’s consent or by operation of law, this Agreement
                                                                                                                                                                                   SELLER BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.
  is binding on the person or entity receiving the transferred rights or obligations. Bayer may transfer its rights or
  obligations to any of its corporate affiliates without the consent of Grower.                                                                                                  d Forum Selection for Non-Cotton-Related Claims Made by Grower and All Other Claims: THE PARTIES CONSENT
                                                                                                                                                                                   TO THE SOLE AND EXCLUSIVE JURISDICTION AND VENUE OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF
d Binding Effect: If any provision of this Agreement is determined to be void or unenforceable, the remaining                                                                      MISSOURI, EASTERN DIVISION, AND THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS, MISSOURI (ANY LAWSUIT
  provisions shall remain in full force and effect.                                                                                                                                MUST BE FILED, IF IN FEDERAL COURT, IN ST. LOUIS, MO, OR, IF IN STATE COURT, IN ST. LOUIS COUNTY, MO),
e Termination: Grower may terminate this Agreement effective immediately by delivering written notice to Bayer.                                                                    FOR ALL CLAIMS AND DISPUTES ARISING OUT OF OR CONNECTED IN ANY WAY WITH THIS AGREEMENT AND/OR
  Grower must deliver the notice of termination to DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679,                                                                  THE USE OF THE SEED OR THE BAYER TECHNOLOGIES, EXCEPT FOR COTTON-RELATED CLAIMS MADE BY GROWER.
  Charlotte, NC 28222-1679. Bayer may terminate this Agreement for any reason, in whole or in part, by delivering                                                                  THE PARTIES WAIVE ANY OBJECTION TO VENUE IN THE EASTERN DIVISION OF THE U.S. DISTRICT COURT FOR
  written notice to Grower.                                                                                                                                                        THE EASTERN DISTRICT OF MISSOURI, INCLUDING THOSE BASED, IN WHOLE OR IN PART, ON THE DIVISIONAL
                                                                                                                                                                                   VENUE LOCAL RULE(S) OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI. THIS AGREEMENT
   Upon termination, Grower’s responsibilities and the other terms herein shall survive (such as but not limited to
                                                                                                                                                                                   CONTAINS A BINDING ARBITRATION PROVISION FOR COTTON-RELATED CLAIMS PURSUANT TO THE PROVISIONS
   Grower’s obligation to use Seed for a single commercial crop) as to Seed previously purchased or used by Grower.
                                                                                                                                                                                   OF THE FEDERAL ARBITRATION ACT, 9 U.S.C. §1 ET SEQ., WHICH MAY BE ENFORCED BY THE PARTIES. THE PARTIES
   If Grower breaches the terms of this Agreement, Bayer may terminate Grower’s rights under this Agreement with                                                                   SPECIFICALLY AGREE THAT THIS SECTION COVERS BAYER AND ANY CURRENT OR FUTURE U.S.-BASED WHOLLY-
   immediate effect. Grower will not be entitled to obtain a future limited-use license from Bayer unless Bayer                                                                    OWNED SUBSIDIARIES OR AFFILIATES OF BAYER.
   provides Grower with specific written notice expressly recognizing the breach and termination of this Agreement                                                               e Binding Arbitration for Cotton-Related Claims Made By Grower: Any claim, action or dispute made or asserted
   and granting a new limited-use license. Grower expressly acknowledges that Grower’s submission of                                                                               by a Grower (or any other person or entity claiming an interest in Grower’s cotton crop) against Bayer, or any person
   a new Technology Stewardship Agreement and Bayer’s issuance of a new license number shall not satisfy the                                                                       or entity involved in the production, development, distribution, and/or sale of the Seed containing any Bayer
   specific written notice reference above and that any such action shall have no legal effect. If Grower is found by                                                              Technologies (“Seller”), arising out of and/or in connection with this Agreement or the sale or performance of
   any court to have breached any term of this Agreement and/or to have infringed one or more of the U.S. patents                                                                  cotton Seed containing Bayer Technologies must be resolved by binding arbitration. The foregoing requirement to
   or PVPs, Grower agrees that, among other things, Bayer and Dow AgroSciences, as appropriate, shall be entitled                                                                  arbitrate specifically excludes any claim, action or dispute involving the infringement, validity, or enforceability of a
   to preliminary and permanent injunctions enjoining Grower and any individual and/or entity acting on Grower’s                                                                   patent or that otherwise arises under the U.S. patent laws. As a condition precedent to asserting any claim, action,
   behalf or in concert therewith from making, using, selling, or offering Seed for sale. Additionally, Grower agrees                                                              or dispute regarding the quality of Bayer cotton Seed or the agronomic performance of any Bayer Technologies in
   that any such finding of infringement by Grower shall entitle Bayer and Dow AgroSciences, as appropriate, to                                                                    cotton Seed, Cotton Grower must provide notice to Bayer pursuant to Section 4a of this Agreement. In the event
   patent infringement damages to the full extent authorized by 35 U.S.C. § 271 et. seq. The parties agree that patent                                                             that a claim is not resolved within 30 days after notice is supplied, any party may initiate arbitration. The parties
   infringement and/or breach of contract damages are difficult to calculate, and agree that for cotton, soybean, and                                                              acknowledge that this transaction involves interstate commerce, and agree that arbitration shall be conducted
   wheat Seed that has been saved and planted by Grower, the reasonable royalty for patent infringement and/or                                                                     pursuant to the provisions of the Federal Arbitration Act, 9 U.S.C. Sec 1 et seq., and administered under the
   breach of contract damages shall be in the amount of $250 per unit of soybean Seed, $1,000 per unit of herbicide                                                                Administered Arbitration Rules established by the International Institute for Conflict Prevention and Resolution,
   tolerant cotton Seed, $2,000 per unit of insect protected/herbicide tolerant cotton Seed, and $50 per bushel of                                                                 Inc. (“CPR”). COTTON GROWER MAY ONLY BRING A CLAIM IN ARBITRATION IN COTTON GROWER’S INDIVIDUAL
   wheat Seed. The parties agree that the reasonable royalty and/or breach of contract damages may, like other terms                                                               CAPACITY AND COTTON GROWER WAIVES ANY RIGHT TO DO SO AS A REPRESENTATIVE OR MEMBER OF ANY CLASS
   of this license, be modified (increased) in subsequent updates. Patent infringement and/or breach of contract                                                                   OR PUTATIVE CLASS. The arbitration hearing shall be conducted in the capital city of the state of Cotton Grower’s
   damages for other unauthorized activities (including, but not limited to, unauthorized sales and transfers of Seed                                                              residence or in any other place as the parties decide by mutual agreement. Cotton Grower and Bayer/sellers shall
   as well as unauthorized activities pertaining to other crops) will be separately calculated.                                                                                    each pay one half of the CPR filing fee and one half of CPR’s administrative and arbitrator fees and expenses as
f Attorneys’ Fees: If Grower is found by any court to have infringed one or more of the U.S. patents or PVPs                                                                       they are incurred. The arbitrator(s) shall have the power to apportion the ultimate responsibility for all CPR fees
  covering Bayer Technologies or otherwise to have breached this Agreement, Grower agrees to pay Bayer                                                                             in the final award. The arbitration proceedings and results shall remain confidential and shall not be disclosed
  and the licensed Bayer Technologies provider(s) and Dow AgroSciences, as appropriate, their attorneys’                                                                           without the written agreement of all parties, except to the extent necessary to effectuate the decision or award or
  fees and costs related to the case plus any other expenses incurred in the investigation of the breach                                                                           as otherwise required by law.
  and/or infringement.




                                                                                              The 2021 Technology Use Guide (TUG) is available at tug.bayer.com.


                           Thank you for choosing our advanced technologies. We look forward to working with you in the future. If you have any questions regarding Bayer Technologies or this license, please call 1-866-99BAYER.



ALWAYS READ AND FOLLOW PESTICIDE LABEL DIRECTIONS. It is a violation of federal and state law to use any pesticide product other than in accordance with its labeling. NOT ALL formulations of dicamba, glyphosate or glufosinate are approved for in-crop use with products with XtendFlex® Technology. NOT ALL formulations of
dicamba or glyphosate are approved for in-crop use with Roundup Ready 2 Xtend® soybeans. ONLY USE FORMULATIONS THAT ARE SPECIFICALLY LABELED FOR SUCH USES AND APPROVED FOR SUCH USE IN THE STATE OF APPLICATION. Contact the U.S. EPA and your state pesticide regulatory agency with any questions about
the approval status of dicamba herbicide products for in-crop use with Roundup Ready 2 Xtend® soybeans or products with XtendFlex® Technology.
Products with XtendFlex® Technology contains genes that confer tolerance to glyphosate, glufosinate and dicamba. Glyphosate will kill crops that are not tolerant to glyphosate. Dicamba will kill crops that are not tolerant to dicamba. Glufosinate will kill crops that are not tolerant to glufosinate. Contact your seed brand dealer or refer to the
Bayer Technology Use Guide for recommended weed control programs.
Roundup Ready® 2 Technology contains genes that confer tolerance to glyphosate. Roundup Ready 2 Xtend® soybeans contain genes that confer tolerance to glyphosate and dicamba. Cotton with XtendFlex® Technology contains genes that confer tolerance to glyphosate, glufosinate and dicamba. Glyphosate will kill crops that are not
tolerant to glyphosate. Dicamba will kill crops that are not tolerant to dicamba. Glufosinate will kill crops that are not tolerant to glufosinate. Contact your seed brand dealer or refer to the Technology Use Guide for recommended weed control programs.
Insect control technology provided by Vip3A is utilized under license from Syngenta Crop Protection AG. Herculex® is a registered trademark of Dow AgroSciences LLC. Agrisure Viptera® is a registered trademark of a Syngenta group company. LibertyLink® and the Water Droplet Design® are trademarks of BASF Corporation. Respect the
Refuge and Corn Design® and Respect the Refuge® are registered trademarks of National Corn Growers Association. Bayer, the Bayer Cross, Bollgard II®, Bollgard®, DEKALB®, DroughtGard®, Performance Series and Design®, Respect the Refuge and Cotton Design®, RIB Complete®, Roundup Ready 2 Technology and Design™, Roundup
Ready 2 Xtend®, Roundup Ready 2 Yield®, Roundup Ready®, SmartStax®, ThryvOn™, Trecepta®, TruFlex™, VT Double PRO®, VT Triple PRO®, WestBred® and XtendFlex® are trademarks of Bayer Group. ©2020 Bayer Group. All rights reserved. CS1220STEW002



                                                                                                                                                      ATTACHMENT 5
                                                                                                                                      Distribution: White to Bayer, Yellow to Dealer, Pink to Grower
                                                                          CASE 0:21-cv-00543-MJD-TNL Doc. 22-5 Filed 03/08/21 Page 3 of 4

2021 ALFALFA RIDER
TERMS AND CONDITIONS
The following terms and conditions of the Alfalfa Rider (the “Rider”) supplement the Technology Stewardship Agreement                                                 not have all the necessary approvals and to apply labeled glyphosate herbicides over the top of crops as applicable,
(“TSA” or the “Agreement”), are enforceable under that Agreement as well as independently and separately enforceable                                                  unless otherwise restricted by law. FGI (or the respective licensor) retains ownership of the FGI Technologies owned
from the Agreement, and are applicable to Grower’s purchase or use of Roundup Ready® Alfalfa or HarvXtra® Alfalfa with                                                by it, including the gene technologies and varieties. These licenses do not authorize Grower to plant Alfalfa Seed in
Roundup Ready® Technology. This Rider is entered into between Grower and Forage Genetics International, LLC (“FGI”)                                                   the United States that has been purchased in another country or plant Alfalfa Seed in another country that has been
and consists of the terms and conditions set forth below. Capitalized terms used but not defined herein shall have the                                                purchased in the United States.
meanings ascribed to them in the Agreement.
                                                                                                                                                                b A limited use license under applicable U.S. patents, to use FGI Technologies subject to the conditions listed in this Rider.
This Rider grants Grower a limited license to use the following technologies in accordance with the terms of this Rider:
                                                                                                                                                                c A limited use license to prepare and apply on glyphosate-tolerant alfalfa (or have others prepare and apply) tank
Roundup Ready® Alfalfa and HarvXtra® Alfalfa with Roundup Ready® Technology, patented alfalfa germplasm and Plant
                                                                                                                                                                  mixes of, or to sequentially apply (or have others sequentially apply), glyphosate herbicides labeled for use on those
Variety Protection rights owned or exclusively licensed to FGI and any future seed technologies developed, licensed or
                                                                                                                                                                  crops with quizalofop, clethodim, sethoxydim, fluazifop, and/or fenoxaprop labeled for use on those crops to control
owned by FGI that are made available to Grower (“FGI Technologies”), with Bayer Company, a member of the Bayer Group
                                                                                                                                                                  volunteer corn with Roundup Ready® 2 Technology in Grower’s crops for the 2021 growing season. However, neither
(“Bayer”), authorized to act on FGI’s behalf. Seed containing FGI Technologies is collectively referred to herein as “Alfalfa
                                                                                                                                                                  Grower nor a third party may utilize any type of co-pack or premix of glyphosate plus one or more of the above-identified
Seed”. The licensed U.S. patents and/or PVP certificates for FGI Technologies can be found at the following web page:
                                                                                                                                                                  active ingredients in the preparation of a tank mix for use on glyphosate-tolerant alfalfa.
Bayertechnology.com and/or on the product label.
This Rider also contains Grower’s stewardship responsibilities and requirements associated with the use of Alfalfa Seed                                        3. GENERAL TERMS:




                                                                                                                                                                  
and FGI Technologies.                                                                                                                                           a Term: This Rider will remain in effect until either Grower or FGI chooses to terminate the Rider, as provided below.
1. GROWER AGREES:                                                                                                                                               b Modification: FGI or Bayer may unilaterally revise the terms and conditions of this Rider, including the Agreement
 a To acquire Alfalfa Seed only from authorized seed companies in the United States with technology license(s) from FGI                                           and TUG incorporated herein, from time to time. Grower shall verify the currently effective terms of this Rider at least
   for the applicable FGI Technologies or from a licensed company’s dealer authorized to sell such licensed Alfalfa Seed in                                       annually before February 1 at agcelerate.com. FGI or Bayer will notify Grower of any amended terms. If Grower has
   the United States.                                                                                                                                             provided FGI or Bayer an e-mail address in conjunction with the Agreement or this Rider, FGI or Bayer may send Rider
b To obtain and read before planting and strictly follow the applicable requirements of the Technology Use Guide (“TUG”)                                          amendments and new stewardship information to Grower by e-mail or mail. Grower’s continued use of FGI Technologies
  and, if applicable, the appropriate Insect Resistance Management Grower Guide (“IRM Grower Guide”) and seed bag tag,                                            after receipt of any amended terms and/or the posting of amended terms at agcelerate.com constitutes Grower’s
  as each may be amended from time to time, which TUG, IRM Grower Guide and seed bag tag are incorporated into and are                                            agreement to be bound by the amended terms of this Rider.
  a part of this Rider; to implement an Insect Resistance Management (“IRM”) program, if applicable; and to cooperate and                                       c Transferability: Grower may not transfer its rights or obligations to anyone else without the written consent of FGI.
  comply with these and any additional IRM/Integrated Pest Management (“IPM”) programs FGI or Bayer communicates or                                               If Grower’s rights or obligations are transferred with FGI’s consent or by operation of law, this Rider is binding on the
  makes available to Grower. Further, Grower acknowledges that compliance with the foregoing stewardship requirements is                                          person or entity receiving the transferred rights or obligations.
  a fundamental term of this Rider, and Grower may lose its limited use license to use these products if Grower fails to follow
  the IRM program required by this Rider. FGI further advises Grower to follow the recommendations provided in the TUG,                                         d Binding Effect: If any provision of this Rider is determined to be void or unenforceable, the remaining provisions shall
  IRM Grower Guide and seed bag tag. Grower may obtain additional copies of the TUG or IRM Grower Guide or IPM                                                    remain in full force and effect.
  information by contacting Bayer at 1-866-99BAYER or by going to tug.bayer.com.                                                                                e Termination: Grower may terminate this Rider effective immediately by delivering written notice to FGI. Grower must
c To pay all applicable royalties and technology fees for the use of the FGI Technologies or the Alfalfa Seed, as well as                                         deliver the notice of termination to DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC
  applicable fees due FGI that are part of, associated with, or invoiced as part of the Alfalfa Seed purchase price. If Grower                                    28222-1679. FGI may terminate this Rider for any reason, in whole or in part, by delivering written notice to Grower.
  fails to pay FGI or any wholly owned FGI subsidiaries for costs of Alfalfa Seed, FGI Technologies, and/or royalties, Grower                                     Upon termination, Grower’s responsibilities and the other terms herein shall survive (such as but not limited to
  agrees to pay FGI default late fees at the rate of 18% per annum (or the maximum allowed by law, whichever is less) plus                                        Grower’s obligation to use Alfalfa Seed for a single commercial crop) as to Alfalfa Seed previously purchased or used
  reasonable attorneys’ fees, court costs and all other costs of collection. FGI or any affiliate has the right of set-off.                                       by Grower. If Grower breaches the terms of this Rider, FGI may terminate effective immediately Grower’s rights under
                                                                                                                                                                  this Rider. Grower will not be entitled to obtain a future limited-use license from FGI unless FGI provides Grower with
d To use Alfalfa Seed solely for a commercial crop in the United States as provided below. Grower may use a single
                                                                                                                                                                  specific written notice expressly recognizing the breach and termination of this Rider and granting a new limited-use
  planting of Roundup Ready® Alfalfa and HarvXtra® Alfalfa with Roundup Ready® Technology for multiple cuttings.
                                                                                                                                                                  license. Grower expressly acknowledges that Grower’s submission of a new Technology Stewardship Agreement or
e Only to plant HarvXtra® Alfalfa with Roundup Ready® Technology in the United States, with the following states subject                                          Rider and FGI’s or Bayer’s issuance of a new license number shall not satisfy the specific written notice reference
  to execution of an additional FGI Seed and Feed Use Agreement: Arizona, California, Colorado, Idaho, Montana, Nevada,                                           above and that any such action shall have no legal effect. If Grower is found by any court to have breached any term
  New Mexico, Oregon, Utah, Washington and Wyoming (collectively the “Western States”).                                                                           of this Rider and/or to have infringed one or more of the U.S. patents or PVPs covering Bayer Technologies or FGI
f That all planting of HarvXtra® Alfalfa with Roundup Ready® Technology in the Western States is permissible only upon                                            Technologies, Grower agrees that, among other things, FGI, and Bayer, as appropriate, shall be entitled to preliminary
  separate execution by the Grower of a HarvXtra® Alfalfa with Roundup Ready® Technology Seed and Feed Use Agreement                                              and permanent injunctions enjoining Grower and any individual and/or entity acting on Grower’s behalf or in concert
  (“FGI Seed and Feed Use Agreement”) that includes provisions limiting HarvXtra® with Roundup Ready® Technology                                                  therewith from making, using, selling, or offering Alfalfa Seed for sale. Additionally, Grower agrees that any such finding
  seed and crops or hay products produced from HarvXtra® Alfalfa with Roundup Ready® Technology to only United States                                             of infringement by Grower shall entitle FGI, and Bayer, as appropriate, to patent infringement damages to the full extent
  domestic use.                                                                                                                                                   authorized by 35 U.S.C. § 271 et. seq. Grower will also be liable for all breach of contract damages.
g All terms of the FGI Seed and Feed Use Agreement are incorporated into and made enforceable under this Rider.                                                 f Attorneys’ Fees: If Grower is found by any court to have infringed one or more of the U.S. patents or PVPs
h Not to transfer any Alfalfa Seed to any other person or entity for planting, and not to export any Alfalfa Seed.                                                covering Bayer Technologies or FGI Technologies, or otherwise to have breached any term of this Rider, Grower
i Not to save or clean any crop produced from Alfalfa Seed for planting, and not to supply seed produced from Alfalfa                                             agrees to pay FGI and Bayer, as appropriate, their attorneys’ fees and costs related to the case plus any other
  Seed to anyone for planting. Except to the extent specifically permitted by a valid TSA, the planting of any crop or Seed                                       expenses incurred in the investigation of the breach and/or infringement.
  produced from Seed shall constitute infringement of FGI's and/or Bayer’s U.S. patents.                                                                        g Governing Law: This Rider and the parties’ relationship shall be governed by the laws of the State of Missouri and the
j Not to plant and/or clean Alfalfa Seed for seed production unless, and only if, Grower has entered into a valid, written                                        United States (without regard to the choice of law rules).
  Alfalfa Seed production agreement with a seed company that is licensed by FGI to produce Alfalfa Seed (an “Alfalfa
                                                                                                                                                                h Waiver: The failure of FGI or Bayer or any owners of patents or PVPs to exercise one or more of its rights under this
  Licensee”), which agreement requires Grower to either physically deliver to the Alfalfa Licensee, sell for non-seed
                                                                                                                                                                  Agreement on one or more occasions shall not be deemed a waiver on the part of FGI or Bayer or such patent owner to
  purposes or use for non-seed purposes all of the Alfalfa Seed produced; and not to purchase or otherwise obtain from
                                                                                                                                                                  exercise such right(s) on any subsequent occasion.
  the Alfalfa Licensee any of the Alfalfa Seed produced unless, after physical delivery by Grower to the Alfalfa Licensee,
  that Alfalfa Seed has been conditioned, packaged and delivered by the Alfalfa Licensee to Grower in the same manner                                           i Entire Agreement: This Agreement and Rider, along with provisions in the TUG and/or on bag tags and the terms
  as Alfalfa Seed sold by the Alfalfa Licensee to growers who have not entered into an Alfalfa Seed production agreement.                                         of the FGI Seed and Feed Use Agreement, if applicable, all of which are hereby expressly incorporated herein,
k Not to plant any Alfalfa Seed, or any seed produced from Alfalfa Seed, for crop breeding, research, molecular analysis                                          encompass the entire agreement of the parties, and supersede all previous understandings and agreements between
  or generation of herbicide or other registration data. Grower may not conduct research on Grower’s crop produced from                                           the parties, whether oral or written. Grower hereby acknowledges and represents that Grower has not relied on any
  Alfalfa Seed other than to make agronomic comparisons and conduct yield testing for Grower’s own use. FGI makes                                                 representation, assertion, guarantee, warranty, collateral contract or other assurance, except those set out in this
  available separate license agreements to academic institutions for research.                                                                                    Agreement and Rider, made by or on behalf of any other party or any other person or entity whatsoever, prior to
                                                                                                                                                                  Grower’s signing of this Agreement and Rider or purchasing Alfalfa Seed pursuant to the license granted hereunder.
l To use on crops containing FGI Technologies only pesticides labeled for such use and follow current label directions. FGI                                       Grower also agrees that such provisions (the terms, warranties, and disclaimers and limitations as to warranties,
  DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR RECOMMENDATIONS CONCERNING THE USE OF PRODUCTS                                                                 damages, and remedies) are terms and conditions of sale and cannot be modified or amended at any time except
  MANUFACTURED OR MARKETED BY OTHER COMPANIES, INCLUDING BUT NOT LIMITED TO THOSE THAT ARE LABELED FOR                                                            in writing signed by FGI or Bayer.
  USE IN CROPS CONTAINING FGI TECHNOLOGIES. FGI SPECIFICALLY DISCLAIMS ALL RESPONSIBILITY FOR THE USE OF
  THESE PRODUCTS IN CROP(S) CONTAINING FGI TECHNOLOGIES. ALL QUESTIONS AND COMPLAINTS ARISING FROM THE                                                         4. GROWER CLAIMS AND REMEDIES:
  USE OF PRODUCTS MANUFACTURED OR MARKETED BY OTHER COMPANIES, OR THE IMPACT TO FGI TECHNOLOGIES FROM                                                           a Notice requirement: As a condition precedent to Grower or any other person with an interest in Grower’s crop
  THE USE OF SUCH PRODUCTS, SHOULD BE DIRECTED TO THOSE COMPANIES.                                                                                                asserting any claim, action, or dispute against FGI and/or any seller of Alfalfa Seed regarding performance or non-
m To accept and continue the obligations of this Rider on any new land purchased or leased by Grower that has Alfalfa Seed                                        performance of FGI Technologies or Alfalfa Seed, Grower must provide a written, prompt, and timely notice to FGI
  planted on it by a previous owner or possessor of the land; and to timely notify in writing purchasers or lessees of land                                       (regarding performance or non-performance of the FGI Technologies) and to the seller of any Alfalfa Seed (regarding
  owned by Grower that has Alfalfa Seed planted on it that the FGI Technologies are subject to this Rider and they must have                                      performance or non-performance of the Alfalfa Seed) within sufficient time to allow an in-field inspection of the
  or obtain their own Technology Stewardship Agreement, Rider and FGI Seed and Feed Use Agreement, if applicable.                                                 crop(s) about which any controversy, claim, action, or dispute is being asserted. The notice will be timely only if it is
                                                                                                                                                                  delivered 15 days or less after Grower first observes the issue(s) regarding performance or non-performance of the FGI
n To keep and provide to FGI and its representatives following FGI’s actual (or attempted) oral communication, and no
                                                                                                                                                                  Technology and/or the Alfalfa Seed. The notice shall include a statement setting forth the nature of the claim, name of
  later than seven (7) days after the date of its written or electronic request:
                                                                                                                                                                  the FGI Technology, and Alfalfa Seed products. Grower must deliver the notice to DRC Data Services, Attn: AgCelerate
   1. copies of all records, receipts, or other documents that could be relevant to Grower’s performance of this Rider,                                           Agreements, PO Box 221679, Charlotte, NC 28222-1679.
      	
      including but not limited to Summary Acreage History Report, Producer Farm Data Report, Form 578 (producer print),
                                                                                                                                                                b Limited Warranty and Disclaimer of Warranties: FGI warrants the FGI Technology licensed hereunder as set forth on
      Farm and Tract Detail Listing and corresponding aerial photographs, Risk Management Agency claim documentation,
                                                                                                                                                                  the seed bag and/or tag to the extent specifically warranted thereon, or, to the extent specifically warranted therein,
      grower/dealer/retailer/applicator records for seed and chemical purchases, and applications and all documentation
                                                                                                                                                                  that the FGI Technologies licensed hereunder will perform as set forth in the TUG when used in accordance with
      required on the chemistry product label or by government regulation; and
                                                                                                                                                                  directions. This warranty applies only to Roundup Ready® Alfalfa or HarvXtra® Alfalfa with Roundup Ready® Technology
   2. the identity of, and access to, land farmed by or at the direction of Grower (including refuge areas) and bins, wagons,                                     contained in planting Alfalfa Seed that has been purchased from FGI and seed companies licensed by FGI or the seed
      	
      or seed storage containers used or under the control or direction of Grower, for purposes of examining and taking                                           company’s authorized dealers or distributors. EXCEPT FOR THE EXPRESS WARRANTIES IN THE LIMITED WARRANTY SET
      samples of crops, crop residue or seeds located therein.                                                                                                    FORTH ABOVE, FGI MAKES NO OTHER WARRANTIES OF ANY KIND, AND DISCLAIMS ALL OTHER WARRANTIES, WHETHER
o To allow FGI to obtain Grower’s internet service provider (“ISP”) records to validate Grower’s electronic signature, if                                         ORAL OR WRITTEN, EXPRESSED OR IMPLIED INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR
  applicable.                                                                                                                                                     PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY PATENTS. THIS WARRANTY IS VOID IF THE SEED IS
p To promptly notify FGI or Bayer should any Grower Information provided herein change.                                                                           REPACKAGED BY ANY PARTY OTHER THAN FGI.
q To direct any crops or hay products produced from HarvXtra® Alfalfa with Roundup Ready® Technology only to United                                             c Grower’s Exclusive Limited Remedy: THE EXCLUSIVE REMEDY OF GROWER AND THE LIMIT OF THE LIABILITY OF FGI OR
  States domestic use, except where FGI expressly grants permission in writing. Grower further agrees that it will only sell                                      ANY SELLER FOR ANY AND ALL LOSSES, INJURY OR DAMAGES RESULTING FROM THE USE OR HANDLING OF ALFALFA SEED
  or convey such crops or hay products to persons or entities that agree they will not ship such crops or hay products                                            (INCLUDING CLAIMS BASED IN CONTRACT, NEGLIGENCE, PRODUCT LIABILITY, STRICT LIABILITY, TORT, OR OTHERWISE)
  outside the United States, except where FGI expressly grants permission in writing.                                                                             SHALL BE THE PRICE PAID BY GROWER FOR THE QUANTITY OF THE ALFALFA SEED INVOLVED OR, AT THE ELECTION OF FGI
r Grower acknowledges that any crop or hay product produced from Alfalfa Seed can only be exported to, or used,                                                   OR THE SEED SELLER, THE REPLACEMENT OF THE ALFALFA SEED. IN NO EVENT SHALL FGI OR ANY SELLER BE LIABLE FOR
  processed or sold in countries where all necessary regulatory approvals have been granted, and Grower purchases the                                             ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.
  Alfalfa Seed with that knowledge.                                                                                                                             d Forum Selection for Claims Made by Grower and All Other Claims: THE PARTIES CONSENT TO THE SOLE AND
s Until FGI expressly grants permission in writing (which will be withheld pending necessary import approvals), not to                                            EXCLUSIVE JURISDICTION AND VENUE OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI, EASTERN
  export, or to sell or convey to any person or entity that intends to export, Roundup Ready® Alfalfa or HarvXtra® Alfalfa                                        DIVISION, AND THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS, MISSOURI (ANY LAWSUIT MUST BE FILED, IF IN
  with Roundup Ready® Technology seed or crops or hay products produced from such seed to export countries where all                                              FEDERAL COURT, IN ST. LOUIS, MO, OR, IF IN STATE COURT, IN ST. LOUIS COUNTY, MO), FOR ALL CLAIMS AND DISPUTES
  necessary regulatory approvals have not been granted. In addition, due to the unique cropping practices Grower agrees                                           ARISING OUT OF OR CONNECTED IN ANY WAY WITH THIS AGREEMENT AND/OR THE USE OF THE ALFALFA SEED OR THE
  not to plant Roundup Ready® Alfalfa or HarvXtra® Alfalfa with Roundup Ready® Technology in Imperial County, California,                                         FGI TECHNOLOGIES. THE PARTIES WAIVE ANY OBJECTION TO VENUE IN THE EASTERN DIVISION OF THE U.S. DISTRICT
  pending import approvals and until FGI grants express permission in writing for such planting. Roundup Ready® Alfalfa                                           COURT FOR THE EASTERN DISTRICT OF MISSOURI, INCLUDING THOSE BASED, IN WHOLE OR IN PART, ON THE DIVISIONAL
  and HarvXtra® Alfalfa with Roundup Ready® Technology seed may not be planted for the production of sprouts.                                                     VENUE LOCAL RULE(S) OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI. THE PARTIES SPECIFICALLY
                                                                                                                                                                  AGREE THAT THIS SECTION COVERS FGI, ITS CURRENT OR FUTURE AFFILIATES AND ANY CURRENT OR FUTURE U.S.-BASED
2. GROWER RECEIVES FROM FGI:                                                                                                                                      WHOLLY-OWNED SUBSIDIARIES OF FGI.
 a A limited use license to purchase and to plant Alfalfa Seed pursuant to the terms of this Rider in the United States of
   America, comprised of the 50 states and the District of Columbia, except in any state or county where the products do




                       Thank you for choosing our advanced technologies. We look forward to working with you in the future. If you have any questions regarding the FGI Technologies or this license, please call 1-866-99BAYER.

ALWAYS READ AND FOLLOW PESTICIDE LABEL DIRECTIONS. Roundup Ready® Technology contains genes that confer tolerance to glyphosate. Glyphosate will kill crops that are not tolerant to glyphosate. Roundup Ready® is a registered trademark of Bayer Group. HarvXtra® is a registered trademark of Forage Genetics
International, LLC. All other trademarks are the property of their respective owners. ©2020 Bayer Group. All rights reserved.
                                                                                                                                        ATTACHMENT 5
                                                                          CASE 0:21-cv-00543-MJD-TNL Doc. 22-5 Filed 03/08/21 Page 4 of 4

2021 SUGARBEET RIDER
TERMS AND CONDITIONS
The following terms and conditions of the Sugarbeet Rider (the “Rider”) supplement the Technology Stewardship                                                  e Termination: Grower may terminate this Rider effective immediately by delivering written notice to KWS. Grower must
Agreement (“TSA” or the “Agreement”), are enforceable under that Agreement as well as independently and separately                                               deliver the notice of termination to DRC Data Services, Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC
enforceable from the Agreement, and are applicable to Grower’s purchase or use of Roundup Ready® Sugarbeets. This                                                28222-1679. KWS may terminate this Rider for any reason, in whole or in part, by delivering written notice to Grower.
Rider is entered into between Grower and KWS SAAT SE & Co. KGaA (“KWS”) and consists of the terms and conditions set                                             Upon termination, Grower’s responsibilities and the other terms herein shall survive (such as but not limited to
forth below. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Agreement.                                            Grower’s obligation to use Sugarbeet Seed for a single commercial crop) as to Sugarbeet Seed previously purchased or
This Rider grants Grower a limited license to use Roundup Ready® Sugarbeets in accordance with the terms of this Rider                                           used by Grower. If Grower breaches the terms of this Rider, KWS may terminate effective immediately Grower’s rights
(“KWS Technologies”), with respect to which KWS has authorized Bayer Company, a member of the Bayer Group (“Bayer”),                                             under this Rider. Grower will not be entitled to obtain a future limited-use license from KWS unless KWS provides
to act on KWS’s behalf in accordance with the parties’ commercial services agreement, that are made available to Grower.                                         Grower with specific written notice expressly recognizing the breach and termination of this Rider and granting a new
Seed containing KWS Technologies is collectively referred to herein as “Sugarbeet Seed”. The licensed U.S. patents for                                           limited-use license. Grower expressly acknowledges that Grower’s submission of a new Technology Stewardship
KWS Technologies can be found at the following web page: Bayertechnology.com and/or on the product label.                                                        Agreement or Rider and KWS’s or Bayer’s issuance of a new license number shall not satisfy the specific written notice
                                                                                                                                                                 reference above and that any such action shall have no legal effect. If Grower is found by any court to have breached
This Rider also contains Grower’s stewardship responsibilities and requirements associated with the use of Sugarbeet
                                                                                                                                                                 any term of this Rider and/or to have infringed one or more of the one or more of the U.S. patents covering Bayer
Seed and KWS Technologies.
                                                                                                                                                                 Technologies or KWS Technologies, Grower agrees that, among other things, KWS shall be entitled to preliminary
1. GROWER AGREES:                                                                                                                                                and permanent injunctions enjoining Grower and any individual and/or entity acting on Grower’s behalf or in concert
 a To acquire Sugarbeet Seed only from authorized seed companies in the United States with technology license(s) from                                            therewith from making, using, selling, or offering Sugarbeet Seed for sale. Additionally, Grower agrees that any such
   KWS for the applicable KWS Technologies or from a licensed company’s representative authorized to sell such licensed                                          finding of infringement by Grower shall entitle KWS to patent infringement damages to the full extent authorized by 35
   Sugarbeet Seed in the United States.                                                                                                                          U.S.C. § 271 et. seq. Grower will also be liable for all breach of contract damages.
b To obtain and read before planting and strictly follow the applicable requirements of the Technology Use Guide                                               f Attorneys’ Fees: If Grower is found by any court to have infringed one or more of the patent rights pertaining to
  (“TUG”) and seed package label, as each may be amended from time to time, which TUG and seed package label are                                                 Sugarbeet Seed or otherwise to have breached any term of this Rider, Grower agrees to pay KWS, their attorneys’
  incorporated into and are a part of this Rider; and to cooperate and comply with these and any additional stewardship                                          fees and costs related to the case plus any other expenses incurred in the investigation of the breach and/or
  programs KWS or Bayer communicates or makes available to Grower. Further, Grower acknowledges that compliance with                                             infringement.
  the foregoing stewardship requirements is a fundamental term of this Rider, and Grower may lose its limited use license                                      g Governing Law and Forum: This Rider and the parties’ relationship shall be governed by the laws of the State of
  to use these products if Grower fails to follow the stewardship guidelines required by this Rider. KWS further advises                                         Minnesota and the United States (without regard to the choice of law rules). Any dispute arising out of or relating to
  Grower to follow the recommendations provided in the TUG and seed package label. Grower may obtain additional                                                  this Rider, the parties’ relationship, KWS Technologies, or the Sugarbeet Seed shall be commenced and maintained
  copies of the TUG by contacting Bayer at 1-866-99BAYER or by going to tug.bayer.com.                                                                           exclusively in the state or federal courts of Minnesota. Grower waives any objection to venue or inconvenience of forum
c To use Sugarbeet Seed solely for a commercial crop in the United States as provided below. Grower may use a single                                             and voluntarily submits to the jurisdiction of these courts.
  planting of Roundup Ready® Sugarbeets to be processed for sugar, for energy production, or for animal feed.
                                                                                                                                                               h Waiver: The failure of KWS or any owners of patents to exercise one or more of its rights under this Rider on one or
d Not to transfer any Sugarbeet Seed to any other person or entity for planting, and not to export any Sugarbeet Seed.                                           more occasions shall not be deemed a waiver on the part of KWS or such patent owner to exercise such right(s) on any
e Not to plant any Sugarbeet Seed, or any seed produced from Sugarbeet Seed, for crop breeding, research, molecular                                              subsequent occasion.
  analysis, generation of herbicide, or other registration data. Grower may not conduct research on Grower’s crop produced
                                                                                                                                                                i Entire Agreement: This Agreement and Rider, along with provisions in the TUG and/or on package labels, all of
  from Sugarbeet Seed other than to make agronomic comparisons and conduct yield testing for Grower’s own use.
                                                                                                                                                                  which are hereby expressly incorporated herein, encompass the entire agreement of the parties, and supersede all
f To use on crops containing KWS Technologies only pesticides labeled for such use and follow current label directions.                                           previous understandings and agreements between the parties, whether oral or written. Grower hereby acknowledges
  KWS DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR RECOMMENDATIONS CONCERNING THE USE OF                                                                      and represents that Grower has not relied on any representation, assertion, guarantee, warranty, collateral contract
  PRODUCTS MANUFACTURED OR MARKETED BY OTHER COMPANIES, INCLUDING BUT NOT LIMITED TO THOSE THAT ARE                                                               or other assurance, except those set out in this Agreement and Rider, made by or on behalf of any other party or any
  LABELED FOR USE IN CROPS CONTAINING KWS TECHNOLOGIES. KWS SPECIFICALLY DISCLAIMS ALL RESPONSIBILITY                                                             other person or entity whatsoever, prior to Grower’s signing of this Agreement and Rider or purchasing Sugarbeet
  FOR THE USE OF THESE PRODUCTS IN CROP(S) CONTAINING KWS TECHNOLOGIES. ALL QUESTIONS AND COMPLAINTS                                                              Seed pursuant to the license granted hereunder. Grower also agrees that such provisions (the terms, warranties, and
  ARISING FROM THE USE OF PRODUCTS MANUFACTURED OR MARKETED BY OTHER COMPANIES, OR THE IMPACT TO KWS                                                              disclaimers and limitations as to warranties, damages, and remedies) are terms and conditions of sale and cannot be
  TECHNOLOGIES FROM THE USE OF SUCH PRODUCTS, SHOULD BE DIRECTED TO THOSE COMPANIES.                                                                              modified or amended at any time except in writing signed by KWS or Bayer.
g To keep and provide to KWS and its representatives following KWS’s actual (or attempted) oral communication, and no
                                                                                                                                                              4. GROWER CLAIMS AND REMEDIES:
  later than seven (7) days after the date of its written or electronic request:
                                                                                                                                                               a Notice requirement: As a condition precedent to Grower or any other person with an interest in Grower’s crop
       1. copies of all records, receipts, or other documents that could be relevant to Grower’s performance of this Rider,
                                                                                                                                                                 asserting any claim, action, or dispute against KWS and/or any seller of Sugarbeet Seed regarding performance or
         	
          including but not limited to Summary Acreage History Report, Producer Farm Data Report, Form 578 (producer print),
                                                                                                                                                                 non-performance of KWS Technologies or Sugarbeet Seed, Grower must provide a written, prompt, and timely notice
          Farm and Tract Detail Listing and corresponding aerial photographs, Risk Management Agency claim documentation,
                                                                                                                                                                 to KWS (regarding performance or non-performance of the KWS Technologies) and to the seller of any Sugarbeet Seed
          and grower/dealer/retailer/applicator records for seed and chemical purchases and applications and all
                                                                                                                                                                 (regarding performance or non-performance of the Sugarbeet Seed) within sufficient time to allow an in-field inspection
          documentation required on the chemistry product label or by government regulation; and
                                                                                                                                                                 of the crop(s) about which any controversy, claim, action, or dispute is being asserted. The notice will be timely only if
       2. the identity of, and access to, land farmed by or at the direction of Grower and bins, wagons, or seed storage                                         it is delivered 15 days or less after Grower first observes the issue(s) regarding performance or non-performance of the
         	
          containers used or under the control or direction of Grower, for purposes of examining and taking samples of crops,                                    KWS Technologies and/or the Sugarbeet Seed. The notice shall include a statement setting forth the nature of the claim,
          crop residue or seeds located therein.                                                                                                                 name of the KWS Technologies, and Sugarbeet Seed product. Grower must deliver the notice to DRC Data Services,
h To allow KWS to obtain Grower’s internet service provider (“ISP”) records to validate Grower’s electronic signature,                                           Attn: AgCelerate Agreements, PO Box 221679, Charlotte, NC 28222-1679.
  if applicable.                                                                                                                                               b Limited Warranty and Disclaimer of Warranties: KWS warrants the KWS Technologies licensed hereunder only as
       1. To promptly notify KWS and Bayer should any Grower Information provided herein change.                                                                 specifically set forth on the seed container and/or package label and warrants that the KWS Technologies licensed
                                                                                                                                                                 hereunder will perform only as specifically set forth in the TUG when used in accordance with directions. This warranty
2. GROWER RECEIVES FROM KWS:                                                                                                                                     applies only to Roundup Ready® Sugarbeets contained in planting Sugarbeet Seed that has been purchased from
a A limited use license to purchase and to plant Sugarbeet Seed pursuant to the terms of this Rider in the United States                                         KWS and seed companies licensed by KWS or the seed company’s authorized dealers or distributors. EXCEPT FOR THE
  of America, comprised of the 50 states and the District of Columbia, except in any state or county where the products                                          EXPRESS WARRANTIES IN THE LIMITED WARRANTY SET FORTH ABOVE, KWS MAKES NO OTHER WARRANTIES OF ANY KIND,
  do not have all the necessary approvals and to apply labeled glyphosate herbicides over the top of crops as applicable,                                        AND DISCLAIMS ALL OTHER WARRANTIES, WHETHER ORAL OR WRITTEN, EXPRESSED OR IMPLIED INCLUDING THE IMPLIED
  unless otherwise restricted by law. KWS (or the respective licensor) retains ownership of the KWS Technologies owned                                           WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY
  by it, including the gene technologies. These licenses do not authorize Grower to plant Sugarbeet Seed in the United                                           PATENTS. THIS WARRANTY IS VOID IF THE SEED IS REPACKAGED BY ANY PARTY OTHER THAN KWS.
  States that has been purchased in another country or plant Sugarbeet Seed in another country that has been purchased                                         c Grower’s Exclusive Limited Remedy: THE EXCLUSIVE REMEDY OF GROWER AND THE LIMIT OF THE LIABILITY OF
  in the United States.                                                                                                                                          KWS OR ANY SELLER FOR ANY AND ALL LOSSES, INJURY OR DAMAGES RESULTING FROM THE USE OR HANDLING OF
b A limited use license under applicable U.S. patents to use KWS Technologies subject to the conditions listed in                                                SUGARBEET SEED (INCLUDING CLAIMS BASED IN CONTRACT, NEGLIGENCE, PRODUCT LIABILITY, STRICT LIABILITY, TORT,
  this Rider.                                                                                                                                                    OR OTHERWISE) SHALL BE THE PRICE PAID BY GROWER FOR THE QUANTITY OF THE SUGARBEET SEED INVOLVED OR, AT
                                                                                                                                                                 THE ELECTION OF KWS OR THE SEED SELLER, THE REPLACEMENT OF THE SUGARBEET SEED. IN NO EVENT SHALL KWS OR
3. GENERAL TERMS:                                                                                                                                                ANY SELLER BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.
   
a Term: This Rider will remain in effect until either Grower or KWS chooses to terminate the Rider, as provided below.
b Modification: KWS may unilaterally revise the terms and conditions of this Rider, including the Agreement and TUG
  incorporated herein, from time to time. Grower shall verify the currently effective terms of this Rider at least annually
  before February 1 at agcelerate.com. KWS or Bayer will notify Grower of any amended terms. If Grower has provided KWS
  or Bayer an e-mail address in conjunction with the Agreement or this Rider, KWS or Bayer may send Rider amendments
  and new stewardship information to Grower by e-mail or mail. Grower’s continued use of KWS Technologies after receipt
  of any amended terms and/or the posting of amended terms at agcelerate.com constitutes Grower’s agreement to be
  bound by the amended terms of this Rider.
c Transferability: Grower may not transfer its rights or obligations to anyone else without the written consent of KWS.
  If Grower’s rights or obligations are transferred with KWS’s consent or by operation of law, this Rider is binding on the
  person or entity receiving the transferred rights or obligations.
d Binding Effect: If any provision of this Rider is determined to be void or unenforceable, the remaining provisions shall
  remain in full force and effect.




                      Thank you for choosing our advanced technologies. We look forward to working with you in the future. If you have any questions regarding the KWS Technologies or this license, please call 1-866-99BAYER.


ALWAYS READ AND FOLLOW PESTICIDE LABEL DIRECTIONS. Roundup Ready® Technology contains genes that confer tolerance to glyphosate. Glyphosate will kill crops that are not tolerant to glyphosate. Roundup Ready® is a registered trademark of Bayer Group. ©2020 Bayer Group. All rights reserved.



                                                                                                                                       ATTACHMENT 5
